﻿236.	Allow me first of all to convey to you, Sir, the cordial congratulations of the delegation of the People's Republic of Benin on the occasion of your outstanding election to the presidency of the thirty-third session of the General Assembly. My country is glad to see you in charge of the work of the Assembly this year. By elevating you to this high office, the Assembly has sought to pay tribute to your eminent self, but at the same time it has paid a tribute to your country, the Republic of Colombia, a country which has always played a dynamic role, not just within the Latin American sphere, but also in the context of the countries of the world which are resolutely committed to the sacred battle for the establishment of the new international economic order. My delegation is convinced that under your wise and far-sighted leadership the work of this session will be crowned with success.
237.	Mr. President, you are the successor to one of the most distinguished Presidents of the Assembly, Mr. Lazar Mojsov, Deputy Federal Secretary for Foreign Affairs of the Socialist Federal Republic of Yugoslavia, to whom my delegation offers its admiration and esteem for the remarkable way in which he conducted the work of the thirty-second session, and for the unflagging spirit he showed at the eighth, ninth and tenth special sessions of this Assembly. The results achieved by those sessions might not appear to amount to very much, but that in no way detracts from the merits and the qualities of this statesman, who is known for his tact and perspicacity. We would now be congratulating Mr. Mojsov on the positive result, achieved during his term of office, were it not for the discreet but extremely effective and praiseworthy assistance he received from our Secretary-General, Mr. Kua Waldheim. My delegation yet again wishes to pay a tribute to the outstanding qualities of the chief officer of this Organization, and his dedication to the cause of the noble ideals of international peace and security. We are convinced that, with him, this Organization will continue to make positive progress towards the realization of the noble objectives which it has set itself, and will do so thanks to the support of each and every one of us.
238.	My country, the People's Republic of Benin, warmly welcomes the accession of Solomon Islands to full national sovereignty and its admission to the United Nations. My delegation assures the representatives of this new State of its active solidarity and brotherly co-operation.
239.	We find ourselves today meeting once again in this forum to express our hopes for a better future. We are meeting here again to seek through the growing awareness of the peoples of the whole world—and more particularly the awareness of the exploited and oppressed peoples of Africa, Asia and Latin America—just solutions to the numerous problems confronting mankind at the present time. The decisions that we take here and the challenges with which we will be confronted involve not only the immediate future of the exploited and oppressed peoples of the world, who are refusing to remain eternally passive in their status of outcasts and refusing to be excluded from the march of progress, but also the future of the generations to come and the future of our children, who will have to continue the task of promoting the cause of the human person, the cause of peace and justice, and all the noble ideals which form the very purpose of the existence of this Organization.
240.	The problems confronting the international community are numerous and complex. But some of these problems, by their scope and their importance, are coextensive with -certain others and are viewed by our peoples as being of particular relevance. This is true, for example, of the problem of international peace and security.
241.	It is without question a platitude to affirm that the peoples of the world want peace, a peace which would make possible their development and the satisfaction of their legitimate aspirations. It is equally banal to say that the peoples of the world desire security. The quest for peace and security has always been in fact at the very core of the concern of the peoples of the world as a whole. The Government of the People's Republic of Benin, faithful to the legitimate aspirations of its people, struggles resolutely and consistently for the establishment of effective peace and security among all the nations of the globe and makes available its militant and unreserved support for all concrete initiatives taken in this sphere by friendly countries. The People's Republic of Benin supports the Helsinki Conference on Security and Co-operation in Europe, and the first review session in Belgrade, and regards their results as of great importance in the quest for international peace and security. It salutes the countries and organizations which promoted those conferences and congratulates in particular the Soviet Union and the socialist countries for the decisive role which they have played in the success and in the results which have been achieved. Thanks to the efforts of those countries and the farces of progress in the world at large, a measure of detente has come about in relations between socialist and capitalist countries. This is certainly an important contribution to the cause of international peace and security, and a major new factor in international relations.
242.	None the less, to be quite truthful my delegation must say that in order to achieve the desired effectiveness and take into account the true problems of the present time, those agreements must be extended to all regions of the world, and their content applied to the whole of the international community.
243.	Peace, like security, is a fundamental aspiration common to all the peoples of the world which, both in its conception and its realization, cannot be split up into
sectors. There will be peace and security for all peoples or for none. Here more than in any other area we must show great vigilance to ensure that our laborious efforts to attain an objective so close to the hearts of our peoples will not be surreptitiously and dishonestly used by some for their own purposes, against our peoples and, in the last resort, against international peace and security.
244.	We must be quite aware that, even considered in a partial sense, peace today has nothing but friends but some of those who speak most loudly about it do not always have the purest of intentions. Otherwise, how is it possible that, while everyone talks about international peace and security, the yearning of the African peoples for peace and security is being thwarted in the most brutal and, indeed, the most official manner by the diabolical undertakings, the subversive manoeuvres and the repeated and manifold forms of aggression committed by certain Western capitalist Powers, which openly oppose peace and security for the African peoples?
245.	How is it possible that, at a time when everyone talks about international peace and security, the leaders of those countries at the very highest level openly make threats of reprisals and of colonial reconquest against the countries of Africa, Asia and Latin America which oppose their exploitation and diktat, and indeed actually carry out those threats?
246.	We very much fear that behind these professions of faith and sweet words the imperialist Power really see in the agreements signed at the Conference on Security and Co-operation in Europe at Helsinki and the limited detente achieved in Europe as nothing more than a long-dreamed-of opportunity for them to free themselves of the European front in order to concentrate all their military, economic
financial might against our defenceless countries.
247.	Everyone is aware that the dominant fact of the international situation today is the exacerbation at a critical level of the contradictions between international imperialism, with its record of exploitation, and the peoples of Africa, Asia and Latin America, who have been oppressed and plundered, between the camp of the forces of liberation and progress and the camp of oppression and man's exploitation of man.
248.	Throughout the world today, the dominant and irreversible trend of the struggle of the peoples is towards revolution. In Asia, in Latin America and, more particularly, in Africa, the situation is characterized by the struggle of countries and peoples to break the chains of imperialist domination, to put an end once and for all to reactionary social and economic structures inherited from colonialism and neo-colonialism and to take their destiny into their own hands.
249.	From being exploited, alienated and mere chattels, the peoples of Africa, Asia and Latin America have now become enlightened and active participants in world history. That is why the liberation movements in the various parts of the world are struggling to snatch their confiscated national independence and sovereignty from the claws of the colonial Powers. That is why the peoples of Africa, Asia and Latin America are resolutely struggling to snatch their
pilfered natural resources from the grasp of the great capitalist monopolies. That is why the working classes of the capitalist countries are struggling to overthrow the bourgeoisie and to eliminate the unjust system of exploitation practised at their expense. That is why the revolutionary storm is blowing ever stronger each day causing disarray in the imperialist circles of the world.
250.	Faced with this irresistible surge of the struggle of the peoples for their liberation and independence, international imperialism, finding itself hard pressed, now aims at our countries certain criminal designs involving armed aggression, the physical elimination of political leaders, the destabilization of progressive regimes in order to recover their lost positions, to gag our peoples and quietly to pursue the plundering of our natural resources.
251.	In the People's Republic of Benin, the continuous and impetuous development of our democratic and popular revolution and the brilliant victories won by the militant and hard-working people of Benin on all fronts of the struggle, especially since the proclamation of 30 November 1974 of its choice of scientific socialism as the path of development, has constantly given rise to the fury and rage of international imperialism.
252.	Our fundamental objective is the complete and final elimination of the material and ideological bases of imperialism in our country with a view to its liberation from foreign domination and all forms of exploitation, oppression and alienation, in order to construct in the People's Republic of Benin a prosperous and independent national economy and a socialist society in which it will be good for all citizens, both men and women, of Benin to live, relying on their own strength.	
253.	It is our firm determination to attain these noble objectives, which accounts for all the plots and attacks on the part of reactionary forces, both local and international, plots and attacks which reached their pinnacle with the ignoble imperialist armed aggression of which our country, our people and the revolution were the victims on Sunday, 16 January 1977.
254.	Condemning armed imperialist aggression in its resolutions 404 (1977), 405 (1977) and 419 (1977), the Security Council invited the international community to contribute to making good the damages suffered by our country. The Secretary-General's report, which appeared on 29 September in document S/1287320 gives an account of the favourable and positive reactions of the international community with regard to the appeal made at that time by the Security Council.
255.	This is a fitting occasion on which to renew our sincere thanks to all the States and international organizations which have been unstinting in their support during these painful events.
256.	We are surprised that certain States which without any doubt play a major role on the international political scene and which unequivocally declare their concern for the
maintenance of peace and security throughout the world did not feel any obligation to contribute towards compensating the People's Republic of Benin for the damages it suffered, although they recognized and condemned that ignominious and criminal act against a sovereign State as a flagrant violation of the sovereignty of an independent country and a grave threat to international peace and security. At any rate, taking into account the gravity of this iniquitous act and the danger which it represents for the independent African countries, the African Heads of State and Government at the fifteenth ordinary session of the Organization of African Unity [OAUJ roundly condemned the armed imperialist aggression committed against my country, as well as those who had planned, organized, financed and carried it out.
257.	The people of Benin is not suffering from "aggressionitis". No, far from it; the people of Benin is not obsessed with the fear of aggression.
258.	The question of imperialist aggression and policies of war and colonial reconquest is not something peculiar to my country. It concerns all the progressive countries wishing to affirm their sovereignty and national independence.
259.	Imperialist aggression and the implementation of policies of war and colonial reconquest today constitute a real danger to international peace and security.
260.	If it wishes to remain consistent with its own declarations, the international community is not entitled to remain indifferent to this important problem.
261.	International imperialism in its essence and objectives has remained true to form. It is not prepared to yield on any of the countless interests which it has dishonestly arrogated to itself at the expense of the peoples of Africa, Asia and Latin America. It obstinately insists on maintaining its domination over the world and continuing with the shameless plunder of our wealth, and any desire for genuine independence immediately brings intervention on its part. Thus numerous threats of aggression still hover over our countries, which only aspire to peace and security so that the pressing objectives of their economic and social development can be attained. My country, the People's Republic of Benin, is one of those countries.
262.	In the implementation of the policy of war and -colonial reconquest of international imperialism, certain .African Heads of State are playing a role which is
particularly harmful and prejudicial to peace and security in Africa. There is one among them who is personally most hostile to the peace and security of the people of Benin.
263.	Indeed, when at Khartoum, in the Democratic Republic of the Sudan, the Heads of State of the OAU adopted a resolution vigorously condemning the armed imperialist aggression which had been cynically perpetrated against my country, the People's Republic of Benin, as well as those who had planned, organized, financed and carried it out; when at Khartoum the Heads of State of the OAU resolutely condemned all threats of imperialist aggression which weigh so dangerously on the sister Republic of Sao Tome and Principe; when at Khartoum the Council of
Ministers of the OAU took the historic decision to expel from the Assembly the representatives of Bob Denard—this adventure-seeking mercenary well known in Africa and the world, this international outlaw who in a still recent past was the sole and genuine master of the Comoros-when at the Assembly of the Heads of State of the OAU at Khartoum the question of the base, cowardly and barbaric armed aggression of colonial reconquest against my country, the People's Republic of Benin, was discussed and firmly condemned, international imperialism, with the culpable complicity of that puppet African Head of State, decided to launch a new criminal assault in its senseless dream to destabilize at all costs our revolutionary regime and put an end to the revolution of the people of Benin. Thus, after the crushing defeat of the vile aggressors on 16 January 1977, a particularly bloody and murderous man-hunt was unleashed on 21 July 1978 against my compatriots, throughout the country and on the express order of this African Head of State.
264.	This African Head of State has thereby incurred grave historical responsibility by violating more than once the fundamental principles of human rights so dear to all of us, principles which are contained in the Charters of the OAU and the United Nations.
265.	That is why, on behalf of the peaceful industrious and militant people of Benin as a whole and its democratic popular revolution, we appeal in this Assembly to all States Members of the United Nations and all the peoples of the world which desire peace, justice, dignity and social progress to bear witness to our words.
266.	The OAU and the United Nations, as well as history, have recognized and recorded the sole responsibility of that African Head of State for these criminal and inhumane acts of plunder and the systematic looting of property, rapes, murders, humiliations and extortions of all sorts against thousands of men, women and children of Benin who were living in peace and working together with the people of that brother country and who were torn away from their work and gagged, pushed along and led away like cattle and left in concentration camps without food or care in abominable hygienic conditions and at the mercy of the weather. What is more, it was in those conditions that on 5 August 1978, upon the personal instructions of that African Head of State, his country's soldiers opened fire in cold blood on a crowd of innocent victims, again causing several dead and wounded.
267.	The criminal decision on the expulsion of Benin citizens taken by that puppet African Head of State and his imperialist masters fits nicely into their policy of aggression and destabilization of the regimes of progressive countries of our great and beautiful African continent.
268.	However, in the face of the increasingly aggressive behaviour of its enemies from within and outside, the people of Benin have closed ranks so as to move more resolutely towards socialist development.
269.	My country, the People's Republic of Benin, can but renew here before this Assembly the expression - of its satisfaction at the historic decision of the Council of Ministers of the OAU at its thirty-first session at Khartoum
to expel from the Conference the representatives of Bob Denard, that well-known French mercenary and adventurer.
270.	No one today has any doubt that Bob Denard, this knave well known to the peoples of Zaire, Nigeria, the Sudan and Angola, was the infamous Colonel Bourgeaud of Cotonou. This professional perpetrator of mass crimes has now been reported as having left Moroni for an unknown destination, after having, of course, completed his crime. Towards what country and towards the murder of which African or other people are the dark forces which manipulate this dangerous adventurer soon to be steering him? And what kind of international peace and security will result?
271.	All of these facts eloquently prove that the imperialist policy of colonial reconquest is not mere empty words. International imperialism shrinks from nothing in its attempt once again to endanger the independence of numerous African States and the most effective and least compromising way for them to achieve their diabolical aims is the use of mercenaries. The peoples of the world must courageously denounce those Powers which come here and talk profusely of international peace and security, the need to leave Africa to the Africans, of non-interference in the affairs of independent African States, but at the same time step up their policy of aggression and brute force in Africa.
272.	The people of Benin, its Government and progressive party, the Party of the Popular Revolution of Benin, headed by our distinguished militant comrade, President Kerekou, have clearly understood all these fine honeyed words of imperialism which is so arrogant in its exploitation and oppression. The Benin people, its Government and party have understood now that international imperialism will continue with repeated plots and acts of aggression against our national democratic and popular revolution and it will not resign itself to the crushing defeat which it suffered in our country on 16 January 1977. The Benin people, its Government and party, have perfectly well understood that, in order to thwart the subversive designs of international imperialism and to free itself completely from foreign rule, the continuous strengthening of the unity and solidarity of the peoples of the world who cherish peace and liberty is indispensable. This is why, on the initiative of our progressive party, the Party of the Popular Revolution of Benin, a week, of solidarity with the peoples and countries which are struggling for their national liberation and the International Conference on Mercenaries were organized at Cotonou from 9 to 16 January 1978 to celebrate the first anniversary of 16 January 1977, on which date our people crushed the imperialist aggression against it.
273.	Forty or so delegations representing democratic countries, parties and organizations took an active part in these events. The delegations worked without interruption in an atmosphere of cordial friendship and drafted a number of important documents including the Declaration of Cotonouz1 and a general declaration on the use of mercenaries. These documents are a positive contribution
to the problem of the maintenance of international peace and security and as such they have been published as official documents of the Security Council.
274.	The peoples of the world that are the victims of humiliation, harassment and aggression by international imperialism, those peoples whose national resources have been systematically looted by capitalist monopolies, must abide strictly by the spirit of Cotonou. They must unite and organize themselves increasingly over a broad front in order to oppose imperialism's policy of war and intervention and must by deeds require imperialism not only to. recognize the rights of peoples to self-determination and to the choice of the economic and social system they prefer, but also to abolish the use of mercenaries in the world, in other words to respect international peace and security.
275.	Total decolonization of the territories still under colonial rule is also an essential prerequisite for the preservation of international peace and security. The imperialist Powers which pursue their policy of war, aggression and provocation are quite well aware of this, so much so that they spare no effort to prevent the real decolonization of countries still under colonial rule.
276.	That is why those imperialist Powers give massive financial, economic, political and military support to the minority colonialist, racist and Fascist regimes of southern Africa with a view to keeping under their control the  immense wealth of Namibia, Zimbabwe and South Africa.
277.	These territories under colonial and foreign rule are the main bridge-head of international imperialism in Africa today. Their total liberation and the ending of the oppression and exploitation suffered by the African populations of southern Africa is a matter of grave concern for the imperialist Powers, which still cling to their selfish and dishonest interests. Everything, including armed violence, has been set in motion in order to thwart the legitimate aspirations of the people of these territories to independence, sovereignty, peace and security in the land of their forefathers. The decolonization of Namibia and Zimbabwe are thus two matters of very special concern to imperialism and for a very good reason. The strategy of the imperialist Powers, confronted as they are with the inevitability of the liberation and independence of these Territories is now to use every stratagem to put in their own puppets and set up fake neo-colonial regimes wholly dedicated to the defence of imperialist interests. This is the aim of the numerous plans for so-called "peaceful negotiation" being rigged up here and there today in connexion with Namibia and Rhodesia and which, to the accompaniment of great diplomatic proclamations, are being forced down the throat of the international community.
278.	Namibia, a Territory adjacent to the racist bastion of oppression and exploitation, South Africa, is the subject of a plan for a settlement of this sort.
279.	My delegation wishes to reaffirm that the famous so-called Western plan for the settlement of the Namibian question23 would never have seen the light of day at all had
it not been for the long armed struggle of the Namibian people under the far-sighted leadership of its revolutionary vanguard, SWAPO, and without the concessions and serious compromises made by the leaders of SWAPO.
280.	We therefore wish to express our concern at the results to be expected from the present set-up which is designed solely to encourage an alleged internal solution where everything is being done to facilitate the task of the Pretoria regime, which has already rigged the electoral rolls so as to permit the placing in office of a bogus regime which would set up a nice cordon sanitaire, as it were, for the racist bastion of southern Africa. The Namibian people, in our opinion, must recover their full independence and enjoy the integrity of their territory, including Walvis Bay.
281.	In Southern Rhodesia the masquerade of the imperialist Powers who support the regime of the devious Mr. Smith has now reached its peak, all the attempts to break the united activity of the Patriotic Front and the front-line countries, for the benefit of the internal settlement, having literally failed.
282.	Ever since the so-called rebellion of that British colony, despite all the assurances we were given here, the Western Powers-and particularly the United Kingdom, the administering Power—have done nothing but openly violate the mandatory sanctions imposed by our Organization on the illegal Smith regime.
283.	The recent scandal of the breach of the sanctions discovered in the United Kingdom is one more proof of the immoral nature of Western policies in southern Africa.
284.	The People's Republic of Benin will continue to support the policy defined and defended by the Patriotic Front for the total liberation of Zimbabwe. The internal settlement concluded on 3 March 1978 is entirely bogus. It is a gross attempt to fool everyone. We condemn and oppose it because it is designed not, as some would have us believe, to create an independent Zimbabwe, but simply to set up a neo-colonial regime dedicated to international imperialism.
285.	The People's Republic of Benin appeals to all peoples that cherish peace and justice to give diplomatic and material aid to the Patriotic Front in the armed struggle that must lead to the total independence of Zimbabwe.
286.	In Western Sahara international imperialism gives financial and economic support, and support in the form of the most sophisticated military equipment, to the Moroccan annexationists and expansionists, with their insane dream of preventing the Saharan people by all means, including genocide, from exercising their legitimate right to self-determination, independence and national sovereignty.
287.	Yet the Frente POLISARIO, in deciding on a unilateral cease-fire on the Mauritanian front after the recent political changes in that country, a decision confirmed by the recent Congress of the Frente POLISARIO, has proved to the world that its people want only to have
peace and to live in complete harmony with all the peoples of the region.
288.	The People's Republic of Benin reaffirms its complete support for the just cause of the Saharan people, and supports the resolutions of the Third Congress of the Frente POLISARIO calling for the total liberation of the Saharan Arab Democratic Republic from the claws of international imperialism and its Moroccan puppets.
289.	The Middle East is also a region in which, in order to endanger peace and security there, imperialism is doing its best to spread disorder and terror.
290.	The People's Republic of Benin unequivocally reaffirms the right of the Palestinian people to life, independence and national sovereignty. The twin policy of the imperialist Powers, to stifle and eliminate Palestinian resistance, makes it necessary for this Organization to remain vigilant in order to thwart all the Machiavellian delaying tactics and the attempts at division cynically carried out by imperialism so that the Geneva Peace Conference on the Middle East will not take place with the participation of the Palestine Liberation Organization PLO.
291.	My delegation reaffirms that the Palestinian problem is the very core of the question of the Middle East, and that no just and lasting solution can be found unless this painful problem is settled with the effective participation of the PLO.
292.	Recently a great deal of ink and a great deal of hot air have been .expended on the subject of human rights. Human rights are the right to life, freedom, work, well-being and dignity. It is paradoxical that it is precisely those who would pass themselves off as the champions and most ardent defenders of those rights that are the first to deny them to others.
293.	What countries give economic, military and political support to the Fascist regimes of Latin America, the racist regimes of Africa and the puppet regimes of Asia?
294.	How can one talk of human rights and at the same time ally oneself with Pinochet, Vorster, and Park Chung Hee?
295.	How can one talk- of human rights and permit on one's own soil the recruitment, training and financing of mercenaries, these specialists in mass crimes?
296.	How can one talk of human rights and refuse to the peoples the right to self-determination?
297.	How can one talk of human rights and stubbornly oppose the principle of the sovereignty of States over their natural resources?
298.	How can one talk of human rights and firmly support the odious system of apartheid and racial discrimination?
299.	To establish the rights to life, freedom, dignity, work and human well-being, it is necessary to put an end to the odious system of the exploitation of man by man.
300.	Young people and students from all over the world, who represent mankind's future, have well understood this question. That is why at the Eleventh Festival of Youth and Students held in Havana, in the free land of Cuba, in July this year, they accused and rightly condemned imperialism as being responsible for all the evils afflicting mankind. That is why they rightly proclaimed that the struggle for a new international economic order was an integral part of the anti-imperialist struggle, of the struggle for independence and national sovereignty.
301.	The forces of exploitation and domination are today becoming increasingly aware of the danger of destruction hanging over them in the shape of the struggles for liberation of the peoples. That is why they are increasing their brutality and violence, allying themselves with reactionary forces in all countries, maintaining military bases and recruiting mercenaries. That is why the oppressed countries and peoples must resolve the contradictions that must inevitably arise between them and unite in the common struggle against the common enemy.
302.	The forces of exploitation and oppression are allying themselves in all spheres with the forces of reaction throughout the world. The forces of progress, democracy and the well-being of the people must also unite and help each other, giving each other mutual support.
303.	That is why we wish to declare aloud our militant gratitude to all the friendly countries whose internationalist aid constitutes a powerful factor in the development and consolidation of the national liberation struggle.
304.	For the triumph of real peace and security for all the peoples of the world, my country, the People's Republic of Benin, firmly and resolutely supports the just struggle of the Korean people for the independence and peaceful reunification of their country. The puppet clique of Park Chung Hee must put an end to its policy of fascism and terror in the South of the country and stop its acts of provocation against the North. Foreign troops and arms must be completely removed.
305.	The People's Republic of Benin firmly and resolutely supports the just struggle of the heroic peoples of Viet Nam, Kampuchea and Laos for the strengthening of their sovereignty and their national reconstruction.
306.	The People's Republic of Benin firmly and resolutely supports the courageous struggle for national independence and sovereignty waged by the peoples of East Timor, the South Moluccas and Belize.
307.	The People's Republic of Benin firmly and resolutely supports the revolutionary national liberation struggle of the peoples of Zimbabwe, Namibia, South Africa and the Saharan Arab Democratic Republic.
308.	The People's Republic of Benin firmly and resolutely supports the revolutionary struggle waged by the peoples of the Front-line countries in southern Africa-Angola, Mozambique, Botswana, the United Republic of Tanzania and Zambia.
3Q9, The People's Republic of Benin firmly and resolutely supports the struggle of the peoples of Latin America against fascism and terror,
310.	Some 30 years ago the nations of the world, having seen the horrible, spectacular destruction of the Second World War, decided to create the United Nations as a centre for the permanent search for harmony, for the cause of peace and international security and the development of man
311.	Since then, however, many of the countries which at the time were most enthusiastic about the establishment of the United Nations and seemed most interested in its noble objectives, appear to have forgotten even the meaning of gratuitous armed violence, humiliation and misery unjustly inflicted on a people. They appear to have forgotten even the meaning of justice, liberty and the dignity of man. Impelled by their sordid designs and pursuing their petty mercantile interests and dreams of power, they have today become the champions of the repression of peoples who seek peace and freedom They have become the champions of oppression and the robbing of the hard-working masses and inflexible and merciless executioners arrogantly inflicting on defenceless peoples precisely those things which the world had fought from 1939 to 1945 to spare itself. We are profoundly dedicated to international peace and security and we are convinced that the shortest way to achieve it is not by war but by the simple restoration of justice for the benefit of the legion of the oppressed..
312.	All the States represented in this Assembly, particularly those which still aspire to control and exploit others, must at last realize the meaning of true international peace and security and act accordingly to establish it. Those Powers which talk so much about peace and security in their own countries must put an end to their policies of war and plunder in Africa, Asia and Latin America.
313.	The militant, hard-working people of Benin, who seek to build in their own country an independent, prosperous national economy and construct a socialist society, are ready to work in harmony with all the nations of the world for the triumph of the noble ideals of this Organization: peace, security and justice. They are ripe for the revolution. The struggle continues.
